—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered February 3, 1998, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erred in denying his challenges for cause against four prospective jurors who were predisposed to find him guilty is not preserved for appellate review (see, CPL 470.05 [2]). Furthermore, since the *477defendant did not exhaust his peremptory challenges any erroneous ruling by the trial court did not constitute reversible error (see, CPL 270.20 [2]). In any event, the voir dire minutes do not support the defendant’s assertion that the subject jurors displayed actual bias or otherwise indicated that they would be unable to render an impartial verdict (see, CPL 270.20 [1] [b]; People v Gibson, 265 AD2d 492; People v Earl, 255 AD2d 394).
The defendant’s contention that the trial court failed to give a charge regarding flight is unpreserved for appellate review (see, CPL 470.05 [2]; People v Smith, 203 AD2d 603). In any event, the defense counsel specifically requested that the trial court not give such a charge. Mangano, P. J., Bracken, McGinity and Luciano, JJ., concur.